


110 S3457 IS: Support for Democracy and Human

U.S. Senate
2008-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		110th CONGRESS
		2d Session
		S. 3457
		IN THE SENATE OF THE UNITED STATES
		
			September 9, 2008
			Mr. Feingold (for
			 himself and Mr. Leahy) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To reaffirm United States objectives in Ethiopia and
		  encourage critical democratic and humanitarian principles and practices, and
		  for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Support for Democracy and Human
			 Rights in Ethiopia Act of 2008.
		2.FindingsCongress makes the following
			 findings:
			(1)Despite progress
			 and an estimated annual growth rate of nearly 10 percent, Ethiopia remains one
			 of the poorest and most famine-prone countries in the world, with more than
			 half of the population of 78,000,000 living on less than $1 per day.
			(2)Since the
			 collapse of the Derg and overthrow of the Mengistu regime in 1991, the
			 Ethiopian Peoples' Revolutionary Democratic Front (EPRDF)-led government has
			 overseen the introduction of a multiparty system and the drafting of a new
			 constitution that guarantees economic, social, and cultural rights and states
			 that human and democratic rights of peoples and citizens shall be
			 protected.
			(3)Ethiopia and
			 Eritrea fought a bloody border war between 1998 and 2000, and, despite the
			 Algiers Accord ending the conflict and the agreement to abide by the final and
			 biding Ethiopia-Eritrea Border Commission (EEBC) arbitration, the Government of
			 Ethiopia has refused to comply with the final physical demarcation of the
			 border and the Government of Eritrea has virtually expelled the United Nations
			 peacekeeping force, resulting in a high risk of renewed fighting and regional
			 instability.
			(4)Following high
			 turnout and marked improvement in pre-election campaigning and voting in the
			 third general elections of the Government of Ethiopia held on May 15, 2005,
			 widespread charges of violations in the finally tallying and inadequate
			 response to opposition complaints resulted in observer findings that the
			 elections failed to satisfy international standards.
			(5)Subsequent
			 opposition progress led to a crackdown by EPRDF security forces in which 763
			 civilians were injured and 193 killed, and thousands more opposition party
			 leaders and their followers were detained, 112 of whom were not released until
			 the summer of 2007.
			(6)In its 2007
			 Countries at a Crossroads report, Freedom House noted that
			 [i]ncreased threats to and violations of civil liberties were a
			 consequence of the political tensions that sprang from the flawed 2005
			 elections.
			(7)In December 2006,
			 military forces of the Government of Ethiopia came to the aid of Somalia’s
			 Transitional Federal Government against the Islamic Courts Union (ICU) and
			 continue to serve as the primary security force for the United Nations-backed
			 transitional government in Mogadishu.
			(8)Credible
			 nongovernmental organizations report widespread violations of human rights and
			 international law by the Ethiopian military in Mogadishu and other areas of
			 Somalia, as well as in the Ogaden region of Ethiopia.
			(9)According to the
			 Department of State's 2007 Country Reports on Human Rights Practices, “human
			 rights abuses [in Ethiopia] … include: limitation on citizens' right to change
			 their government during the most recent elections; unlawful killings, and
			 beating, abuse, and mistreatment of detainees and opposition supporters by
			 security forces; poor prison conditions; arbitrary arrest and detention … use
			 of excessive force by security services in an internal conflict and
			 counter-insurgency operations; restrictions on freedom of the press;
			 etc.”
			(10)The Department
			 of State's 2007 Country Reports on Human Rights Practices also stated that
			 [Ogaden National Liberation Front] ONLF forces … were responsible for
			 widespread human rights abuses, including killings and the diversion of food
			 supplies resulting in the displacement of thousands of persons.
			(11)In June 2007, in
			 response to this violence, including the deadly April 2007 attacks on a Chinese
			 oil exploration site in the Ogaden and at a May 2007 political rally, the Prime
			 Minister of Ethiopia, Meles Zenawi, announced that the Government of Ethiopia
			 was launching a political and military operation to contain the
			 activities of the ONLF, which, according to credible reports, has
			 resulted in the displacement of thousands of civilians to government-designated
			 protection zones, while thousands more have fled across
			 Ethiopia’s borders.
			(12)Although the
			 Government of Ethiopia has legitimate security concerns in the Ogaden, and,
			 according to the Department of State’s 2007 Country Report on Terrorism,
			 Ethiopian forces [also] countered Somali-based extremists who attempted
			 to conduct attacks inside Ethiopia, a number of credible media
			 accounts, human rights organizations, and humanitarian agencies have documented
			 the ENDF's unjustifiably brutal tactics against its own citizens there, as has
			 been previously been reported in other regions of the country including
			 Oromiya, Amhara, and Gambella.
			(13)In May 2008, the
			 Government of Ethiopia circulated a draft law that claims to be a tool to
			 enhance the transparency and accountability of civil society organizations, but
			 if enacted, is instead likely to create a complex web of onerous bureaucratic
			 hurdles, draconian criminal penalties, and intrusive powers of surveillance
			 that would further decrease the political space available for civil society
			 activities.
			3.Statement of
			 policyIt is the policy of the
			 United States—
			(1)to support the
			 efforts by the people and Government of Ethiopia—
				(A)to achieve a
			 participatory multiparty democracy, an active and unhindered civil society,
			 rule of law and accountability, judicial capacity and independence, freedom of
			 the press, respect for human rights, and economic development; and
				(B)to combat
			 extremism and terrorism in their country and the region;
				(2)to promote
			 stability, democracy, accountability, social and economic development, human
			 and political rights, humanitarian assistance, the rule of law and
			 accountability, and counterterrorism efforts in Ethiopia and the wider Horn of
			 Africa;
			(3)to seek the
			 unconditional release of all political prisoners and prisoners of conscience in
			 Ethiopia;
			(4)to prohibit
			 United States funding to any unit of the Ethiopian security forces if there is
			 credible evidence that a unit of the security forces has committed gross
			 violations of human rights, unless the Secretary of State has determined and
			 reports to the appropriate congressional committees that the Ethiopian
			 government is taking effective measures to bring the responsible members of the
			 security forces unit to justice; and
			(5)to contribute to
			 regional peace and stability by urging the Government of Ethiopia to comply
			 with the EEBC arbitration decisions on border demarcation, urging the
			 Government of Eritrea to permit a United Nations peacekeeping presence, and
			 pressing both Governments to ensure that they are playing a productive role in
			 helping to bring about stability along the border and throughout the Horn of
			 Africa, including in Somalia.
			4.Sense of
			 CongressIt is the sense of
			 Congress that the United States Government should—
			(1)build on
			 successful diplomatic efforts that contributed to the October 2007 release of
			 political prisoners in Addis;
			(2)urge the
			 Government of Ethiopia to protect the constitutional rights and freedoms of all
			 Ethiopian citizens;
			(3)encourage the
			 Government of Ethiopia to enter into discussions with political groups
			 interested in reconciliation in order to bring such groups into full
			 participation in the political and economic affairs of Ethiopia;
			(4)call on the
			 Government of Ethiopia to allow human rights and humanitarian groups and the
			 media to undertake their work in all regions of Ethiopia without intimidation
			 or harassment while ensuring they are protected from any threats regardless of
			 their political affiliations;
			(5)encourage and
			 assist the United Nations and other independent organizations and the media in
			 investigating credible reports of grave violations of human rights or
			 international humanitarian law, publishing any evidence of serious abuse, and
			 sending strong and consistent messages to the Government of Ethiopia that the
			 continuation of such violations or impunity for the perpetrators of crimes in
			 the Ogaden region, Ethiopia more generally, or in Somalia carry consequences;
			 and
			(6)encourage the
			 Governments of both Ethiopia and Eritrea to take steps to lessen tensions,
			 physically demarcate the border in accord with the EEBC decision, and promote
			 normalization of relations between the two countries.
			5.Support for
			 democracy and human rights in Ethiopia
			(a)AuthoritySubject
			 to subsection (b) and notwithstanding any other provision of law, the President
			 should take additional steps to support the implementation of democracy and
			 governance institutions and organizations in Ethiopia consistent with the
			 provisions of the Ethiopian Constitution of 1994 and related national law,
			 including—
				(1)to support
			 democracy development in Ethiopia, including developing the capacity of
			 government and civil society organizations to undertake free, fair, and
			 peaceful elections, strengthen good governance practices, and encourage
			 transparency and accountability, in accordance with international norms and
			 standards;
				(2)to support the
			 autonomy and fundamental freedoms of national and international civil society
			 organizations to effectively pursue these objectives without excessive
			 government regulation or intimidation;
				(3)to promote and
			 bolster the independence of the judiciary in Ethiopia, including developing
			 capacity at the national, regional, and local levels;
				(4)to support
			 programs to defend and protect the human rights of all the people of Ethiopia,
			 especially women and minorities;
				(5)to expand
			 programming of the Voice of America and other independent media in Ethiopia and
			 ensure they are able to broadcast without interference;
				(6)to support
			 efforts of the international community to gain full access to the Ogaden and
			 other conflict-affected regions throughout the country to provide humanitarian
			 and development assistance; and
				(7)to support a
			 United Nations Special Envoy to launch a comprehensive dialogue process that
			 seeks to bring about the normalization of economic and political relations
			 between Ethiopia and Eritrea and works with the governments of both countries
			 to address issues of stability both along their shared border as well as more
			 broadly across the Horn of Africa, including in Somalia.
				(b)Authorization
			 of appropriationsThere is authorized to be appropriated
			 $20,000,000 for fiscal year 2009 to carry out this section.
			(c)Conditions
				(1)In
			 generalAssistance provided pursuant subsection (b) shall be
			 allocated and dispersed in a fully transparent manner.
				(2)Congressional
			 notificationFunds made available to the Government of Ethiopia
			 under subsection (b) and all other nonessential funds made available to the
			 Government of Ethiopia under any other provision of law shall be subject to the
			 regular notification requirements with respect to the appropriate congressional
			 committees.
				(3)Discontinuation
			 in event of government obstructionThe President shall cease the
			 provision of assistance provided under subsection (b) if the Government of
			 Ethiopia acts to obstruct such assistance.
				(d)ReportNot
			 later than 180 days after the date of the enactment of this Act, and annually
			 thereafter, the Secretary of State shall prepare and submit to the appropriate
			 congressional committees a report that describes the activities undertaken
			 pursuant to subsection (a), including a description of amounts committed, and
			 the amounts provided, to Ethiopia during the reporting period.
			6.OffsetsOf the amounts available to the National
			 Aeronautics and Space Administration for fiscal year 2009, $20,000,000 shall be
			 available to carry out the provisions of this Act.
		7.DefinitionsIn this Act:
			(1)The term
			 appropriate congressional committees means—
				(A)the Committee on
			 Foreign Relations and the Committee on Appropriations of the Senate; and
				(B)the Committee on
			 Foreign Affairs and the Committee on Appropriations of the House of
			 Representatives.
				(2)The term
			 non-essential United States assistance means assistance authorized
			 under any provision of law, other than humanitarian assistance, food aid
			 programs, assistance to combat HIV/AIDS and other healthcare assistance, and
			 peacekeeping assistance.
			
